Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 4, 2021

                                      No. 04-21-00114-CV

                                       Zulema GARZA,
                                          Appellant

                                                v.

 Zulema J. GARZA, Jose Juan Garza, III, Andres Garza, Alejandro Garza, and Gabriel Garza,
                                        Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2020-CVK-002209-D1
                             Honorable Joe Lopez, Judge Presiding


                                         ORDER

                                        CORRECTED


        The current deadline for appellant’s brief is July 30, 2021. On July 31, 2021, appellant
filed a document she described as an “incomplete” brief and a letter requesting a two-week
extension of time to file the remaining portions of her brief. We construe appellant’s letter as
both a motion for extension of time and a motion for leave to amend her brief. After
consideration, we GRANT appellant’s motion and ORDER her to file an amended brief by
August 19, 2021. We remind appellant that pro se litigants are held to the same standards as
licensed attorneys and are required to comply with the Texas Rules of Appellate Procedure,
including the rules regarding the contents of an appellant’s brief. See TEX. R. APP. P. 38.1. We
caution appellant that a brief that does not comply with the Texas Rules of Appellate Procedure
is subject to being stricken by this court.

        We further note that neither of appellant’s July 31, 2021 filings contain a certificate of
service indicating appellant served those documents on appellees or their attorney. We therefore
ORDER appellant to provide written proof by August 9, 2021 that she has served her July 31,
2021 filings on appellees’ attorney. See TEX. R. APP. P. 9.5(a) (“Service on a party represented
by counsel must be made on that party’s lead counsel.”). We remind appellant that “[a]t or before
the time of a document’s filing, the filing party must serve a copy on all parties to the
proceeding” and “[a] document presented for filing must contain a proof of service in the form of
either an acknowledgment of service by the person served or a certificate of service.” Id. R.
9.5(a), (d).



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court